      Case 3:20-cr-01586-GPC Document 80 Filed 06/02/21 PageID.189 Page 1 of 2




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 PATRICK C. SWAN
   Assistant U.S. Attorney
 3 California Bar No. 306526
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619) 546-8450
   Email: Patrick.Swan@usdoj.gov
 6
   Attorneys for Plaintiff
 7 UNITED STATES OF AMERICA

 8                         UNITED STATES DISTRICT COURT

 9                       SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               Case No.: 20CR1586-GPC

11              Plaintiff,

12         v.                                NOTICE OF APPEARANCE

13   ASHLEY SUSAN MAHER,

14              Defendant.

15

16        TO THE CLERK OF COURT AND ALL PARTIES OF RECORD

17        I, the undersigned attorney, enter my appearance as lead counsel

18 for the United States in the above-captioned case.           I certify that I

19 am admitted to practice in this court or authorized to practice under

20 CivLR 83.3.c.3-4.

21        The following government attorneys (who are admitted to practice

22 in this court or authorized to practice under CivLR 83.3.c.3-4) are

23 also associated with this case, should be listed as lead counsel for

24 CM/ECF purposes, and should receive all Notices of Electronic Filings

25 relating to activity in this case:

26              Name

27              None.

28

     PCS:jrdc:6/2/2021
     Case 3:20-cr-01586-GPC Document 80 Filed 06/02/21 PageID.190 Page 2 of 2




 1       Effective this date, the following attorneys are no longer

 2 associated with this case and should not receive any further Notices

 3 of Electronic Filings relating to activity in this case (if the

 4 generic “U.S. Attorney CR” is still listed as active in this case in

 5 CM/ECF, please terminate this association):

 6            Name

 7            Nicholas Jordan Hernandez.

 8       Please feel free to call me if you have any questions about this

 9 notice.

10       DATED: June 2, 2021.

11                              Respectfully submitted,

12                              RANDY S. GROSSMAN
                                Acting United States Attorney
13
                                s/Patrick C. Swan
14                              PATRICK C. SWAN
                                Assistant United States Attorney
15                              Attorneys for Plaintiff
                                United States of America
16

17

18

19
20

21

22

23

24

25

26

27

28

                                         2
